United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mid West City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James R. Linehan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-912
Issued: August 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ schedule award decisions dated February 6 and December 28, 2006.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
schedule award.
ISSUE
The issue is whether appellant has more than a 10 percent permanent impairment to her
right leg.
FACTUAL HISTORY
Appellant, a 35-year-old letter carrier, injured her right ankle and knee when she stepped
in a hole on March 3, 1995. She filed a claim for benefits on March 14, 1995, which the Office
accepted for right ankle and knee strain. Appellant underwent right knee arthroscopy on
June 10, 1996.

On July 13, 2001 appellant filed a Form CA-7 claim for a schedule award based on loss
of use of her right lower extremity. On December 26, 2001 the Office granted appellant a
schedule award for a two percent permanent impairment of the right lower extremity for the
period September 27 to November 6, 2001, for a total of 5.76 weeks of compensation.
In a report dated November 16, 2004, Dr. John W. Ellis, a Board-certified family
practitioner, found that appellant had an 18 percent impairment of the right lower extremity
pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (fifth edition) (A.M.A., Guides). He subtracted the 2 percent already awarded for a
total of 16 percent right lower extremity impairment. Dr. Ellis stated:
“Examination of the right knee reveals decreased range of motion. [Appellant]
only has flexion of 105 degrees, extension is equal to 0 degrees. Severe
crepitation, popping and grinding is noted throughout the range of motion
exam[ination]. There is laxity of the lateral collateral ligament.”
Dr. Ellis found: a 10 percent impairment due to abnormal range of motion pursuant to
Tables 17-10 and 17-2 through 17-23 at pages 537 and 540; a 2 percent impairment due to a
partial medial meniscectomy at Table 17-33 at pages 546 and 547; and a 7 percent impairment
due to mild laxity of the lateral collateral ligament Table 17-33 at pages 546 and 547.
On February 11, 2005 appellant filed a Form CA-7 claim for an additional schedule
award.
In a report dated November 3, 2005, an Office medical adviser reviewed Dr. Ellis’
findings and the applicable figures and tables of the A.M.A., Guides. The Office medical adviser
determined that appellant had a 10 percent permanent impairment of the right lower extremity,
less the 2 percent already awarded, for a total of 8 percent impairment. He arrived at this finding
by relying on Table 17-10, page 537, where he rated a mild impairment translated to a 10 percent
impairment. The Office medical adviser ruled out a diagnosis-based impairment for the
meniscectomy and ligament laxity in addition to the range of motion deficit according to Table
17-2, page 526, which prohibits combining such impairments with loss of range of motion.
On February 6, 2006 the Office granted appellant a schedule award for an additional
eight percent impairment rating for the right lower extremity for the period November 16, 2004
to March 19, 2006, for a total of 72 weeks of compensation.
By letter dated November 10, 2006, appellant’s attorney requested reconsideration.
By decision dated December 28, 2006, the Office denied modification of the February 6,
2006 schedule award decision.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 sets forth
the number of weeks of compensation to be paid for permanent loss, or loss of use of the
members of the body listed in the schedule. Where the loss of use is less than 100 percent, the
amount of compensation is paid in proportion to the percentage loss of use.2 However, the Act
does not specify the manner in which the percentage of loss of use of a member is to be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating
schedule losses.3
ANALYSIS
The Office medical adviser reviewed the evidence of record and determined that
appellant had a 10 percent permanent impairment of the right lower extremity. He adopted the
findings of Dr. Ellis regarding decreased range of knee motion. The finding of a 10 percent
impairment of the right lower extremity was calculated in accordance with Table 17-10, which
measures knee impairments based on loss of flexion.4 Appellant’s flexion of 105 degrees
represents a 10 percent impairment pursuant to Table 17-10. The Office medical adviser rejected
any additional impairment based on the partial medial meniscectomy and mild laxity of the
lateral collateral ligament under Table 17.33, which provides impairment estimates on the basis
of diagnosed conditions. This determination was proper, as an award based on loss of range of
motion cannot be combined with a diagnosis-based estimate pursuant to Table 17-2 at page 526
of the A.M.A., Guides.
The Board finds that the Office’s February 6, 2006 decision granting appellant an
additional schedule award for an eight percent left lower extremity impairment was properly
based on the available evidence of record and calculated in accordance with the applicable tables
of the A.M.A., Guides. As there is no other medical evidence establishing that appellant
sustained any additional permanent impairment, the Office properly found that appellant was not
entitled to more than an additional eight percent impairment of the right lower extremity in its
December 28, 2006 decision.
CONCLUSION
The Board finds that appellant has no more than an eight percent additional impairment
of the right lower extremity.

1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

5 U.S.C. § 8107(c)(19).

3

20 C.F.R. § 10.404.

4

A.M.A., Guides 537.

3

ORDER
IT IS HEREBY ORDERED THAT the December 28 and February 6, 2006 decisions of
the Office of Workers’ Compensation Programs be affirmed.
Issued: August 9, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

